COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Roxanne Monique Kennedy

Appellate case number:   01-20-00061-CV

Trial court case number: 15-FD-2255

Trial court:             306th District Court of Galveston County

       Because the Court has withdrawn the original opinion on its own motion and issued
a revised opinion, the Court orders the motion for en banc reconsideration denied as moot.
See TEX. R. APP. P. 41.2(c), 49.7.



Judge’s signature: ___Justice Peter Kelly_______________________
                    Acting individually  Acting for the Court

En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.

Date: ____July 15, 2021_____